Exhibit 10.1
THE METLIFE, INC. DIRECTOR INDEMNITY PLAN

1.   Purpose of Plan       MetLife, Inc. (the “Company”) has established this
Director Indemnity Plan (the “Plan”), effective July 22, 2008. The purpose of
this Plan is to affirm the contractual rights to indemnification and expense
advancement provided to the Company’s directors in Sections 6.01 through 6.05 of
the Company’s Amended and Restated By-Laws in effect as of the date hereof (the
“Indemnity By-Laws”) and to provide for expense reimbursement for former
directors.   2.   Covered Persons       Each director of the Company serving in
such capacity on July 22, 2008 or who subsequently becomes a director of the
Company prior to any amendment of the Indemnity By-Laws (each, a “Covered
Person”) shall be covered by the Plan.   3.   Indemnification and Expense
Advancement

  a.   The Indemnity By-Laws are incorporated into this Plan in their entirety.
Each Covered Person’s right to indemnification and advancement under the
Indemnity By-Laws shall be deemed a contract right upon commencement of the
Covered Person’s service as a director.     b.   Notwithstanding anything to the
contrary in Section 6.03 of the Indemnity By-Laws, advancement of expenses
(including attorneys’ fees) incurred by a Covered Person after his or her
service to the Company has ceased shall be paid under Section 6.03 on the same
basis as would have been paid to such Covered Person had his or her service as a
director of the Company continued. Each Covered Person’s right to such
advancement of expenses shall be deemed a contract right upon commencement of
the Covered Person’s service as a director.     c.   Any actual or purported
amendment, modification or repeal of the rights to indemnification and
advancement set forth in this Section 3 shall be prospective only and shall not
in any way limit, restrict, eliminate or otherwise adversely affect any such
rights with respect to any actual or alleged state of facts, occurrence, action
or omission existing at or prior to such amendment, modification, or repeal of
such rights, or any action, suit or proceeding, whether previously or thereafter
brought or threatened, based in whole or in part upon any such actual or alleged
state of facts, occurrence, action or omission.

4.   Amendment       This Plan may be amended or terminated by an officer of the
Company authorized by the Company’s Board of Directors, provided that no
amendment or termination shall affect any rights provided to a Covered Person
under Section 3 of this Plan.

 



--------------------------------------------------------------------------------



 



5.   Miscellaneous

  a.   This Plan is intended to confer on Covered Persons indemnification and
advancement rights as described herein to the full extent permitted by
applicable laws. In the event any provision herein conflicts with any applicable
law, such provision shall be deemed modified only to the extent necessary to
resolve the conflict.     b.   This Plan will be binding on the Company and its
successors. A Covered Person may not assign any rights under the Plan, other
than by will or the laws of descent and distribution. A Covered Person’s rights
shall inure to the benefit of and be enforceable by and for the benefit of such
Person’s heirs, executors and administrators.     c.   This Plan shall be
governed by the laws of the State of Delaware, without reference to principles
of conflict of laws.     d.   This document, including any documents
incorporated by reference, constitutes the entire Plan. In the event that one or
more of the provisions of this Plan shall become unenforceable, the
enforceability of the remaining provisions of this Plan shall not be affected.

IN WITNESS WHEREOF, pursuant to the approval of its Board of Directors, the
Company has caused the Plan to be executed by an authorized officer in its name
on its behalf.

          METLIFE, INC.
      By:   /s/ C. Robert Henrikson       C. Robert Henrikson        Chairman,
President and Chief Executive Officer     

Date: July 22, 2008
WITNESSED:

     
/s/ Gwenn L. Carr

 
Gwenn L. Carr
   
Senior Vice President and Secretary
   

2